Citation Nr: 1815275	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  10-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative joint disease of the lumbar spine (low back disability), in excess of 20 percent from June 21, 2007. 

2.  Entitlement to an increased disability rating for left lower extremity sciatic nerve disability, in excess of 20 percent from June 21, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the RO in Houston, Texas, which, in pertinent part, granted a 20 percent disability rating for degenerative arthritis of the lumbar spine (low back disability) effective June 21, 2007, and denied a disability rating in excess of 20 percent for the left lower extremity sciatic nerve disability.  

During the pendency of the increased rating claims from June 21, 2007, the Veteran reported an inability to work due to the service-connected low back disability.  See March 2010 VA examination report, May 2010 Statement in Support of Claim.  Such statements raised an informal claim for total disability rating based on individual unemployability (TDIU) that attached to the rating issue that began June 21, 2007.  See Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009) (holding that a claim for a TDIU is part of a rating issue when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal).

In December 2014, the Veteran and the Veteran's friend testified at a travel Board hearing in San Antonio, Texas, before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The appeals were previously remanded by the Board in February 2015 to schedule VA examinations for the low back disability, the left lower extremity sciatic nerve disability, and TDIU.  Because the above-referenced development has been completed, the Board finds that the Agency of Original Jurisdiction substantially complied with the February 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Because the RO did not assign the maximum disability rating possible, the appeals for a higher disability rating for the service-connected low back and left lower extremity sciatic nerve disabilities remain before the Board.  See A.B. v. Brown, 
6 Vet. App. 35 (1993) (noting that where a claimant filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating but less than the maximum available benefits does not abrogate the pending appeal).

An August 2017 Decision Review Officer rating decision granted TDIU effective October 27, 2016, the date the Veteran met the criteria for a schedular TDIU.  The Veteran has not entered a notice of disagreement as to the effective date for TDIU; therefore, the issue of entitlement to TDIU is no longer before the Board. 

The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  For the rating period from June 21, 2007, the service-connected back disability manifested as forward flexion of the thoracolumbar spine limited to 50 degrees with painful motion, tenderness, and muscle spasm and/or guarding that is not severe enough to result in abnormal gait.  It has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12-month period. 

2.  For the rating period from June 21, 2007, the service-connected left lower extremity sciatic nerve disability has manifested as moderately severe incomplete paralysis. 

CONCLUSIONS OF LAW

1.  For the rating period from June 21, 2007, the criteria for a disability rating in excess of 20 percent for a low back disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, from June 21, 2007, the criteria for a disability rating of 40 percent, but no higher, for the left lower extremity sciatic nerve disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

As to the issues of increased disability rating for the low back and left lower extremity sciatic nerve disabilities, VA issued the Veteran VCAA notice in October 2007, which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The October 2007 VCAA notice letter was issued prior to the February 2008 rating decision.  Additional VCAA notice was issued in July 2008.  The increased rating issues were readjudicated in the April 2010 statement of the case (SOC), and the September 2013, April 2014, April 2017, August 2017 supplemental statements of the case (SSOC).  For these reasons, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to rating the low back disability.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, Social Security Administration (SSA) records dated 2002 through 2004, private treatment records, VA treatment records, relevant VA examination reports, the December 2014 Board hearing transcript, and the Veteran's lay statements.  VA attempted to obtain updated SSA medical records, but SSA medical records have been destroyed.  See November 2015 SSA correspondence. 

VA back and peripheral nerve examinations were conducted in November 2007, March 2010, August 2013, and October 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When considered together, the VA examination reports reflect that the VA examiners performed physical examination and diagnostic testing, interviewed the Veteran about past and present symptomatology and functional impairment of the low back and left lower extremity sciatic nerve disabilities, and reported on the relevant rating criteria. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeals, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeals.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155 (2012).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Spine Ratings Legal Authority

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5243) (General Rating Formula), unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25 (2017).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent disability rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Rating Formula also, in pertinent part, provides the following Notes:

Note 1:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note 2: (See also Plate V)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note 5:  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under DC 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.


DC 5243 provides the following Notes: 

Note (1):  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. Id.

Rating based on General Rating Formula from June 21, 2007

The low back disability is rated 20 percent from June 21, 2007.  The Veteran generally contends that the severity of the low back disability is not contemplated by the currently assigned disability rating.  Specifically, the Veteran contends that the low back disability has limited the ability to bend forward or backward, twist, run, walk, sit or stand for prolonged periods of time.  The Veteran's friend stated that the low back disability pain has limited the Veteran's ability to engage in recreational activities such as gardening, traveling, and shopping.  See December 2014 Board hearing transcript.   

After a review of the lay and medical evidence, the Board finds that, for the rating period from June 21, 2007, even with consideration of factors causing additional functional limitation, the service-connected low back disability has not more nearly approximated the criteria for a 40 percent disability rating, as it has not manifested as forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A December 2007 MRI of the lumbar spine revealed L1-2 and L4-5 disc herniation,  L3-4 annular disc bulge, tears in the annulus at L1-4, and L5-S1 annular disc bulge and spondylosis.  

Private treatment notes from 2008 through 2009 reflect that the Veteran reported a history of low back pain that radiated to the left lower extremity, and demonstrated nonantalgic gait pattern, tenderness to palpation in the spine, and limited range of motion in extension and flexion due to pain.  See January 2008, July 2009, and September 2009 private treatment records.  During this time, low back pain was managed with lumbar injections and prescription Darvocet without sustained relief of symptoms; therefore, the Veteran underwent an L4-L5 laminotomy in October 2009.  Postoperative diagnosis was bilateral L5 radiculopathy with motor neuropathy, bilateral L4-5 lateral recess stenosis, and L5-S1 stenosis.  A November 2009 postoperative note reflects that the Veteran was healing well, but might require a lumbar fusion in the future to control back pain and associate lower extremity symptoms.  See November 2009 private treatment records.  

Private treatment records from 2013 reflect that the Veteran continued to complain of low back pain with associated numbness, tingling and weakness in the lower extremities, worst on the left.  Updated imaging of the lumbar spine showed pan lumbar spondylosis with multilevel nerve root compression, osteopenia, and mild grade 1 anterolisthesis of L4 with respect to L5 without abnormal motion on flexion or extension.  See July and August 2013 private treatment records.  Therefore, the Veteran underwent a lumbar L5 laminectomy, L4 and S1 partial laminectomy, and L4-S1 posterior lateral fusion in October 2013.  Back pain was managed with Percocet, Norco, Ultram, and Flexeril postoperatively, and the Veteran was instructed to wear a back brace for four months and refrain from twisting, bending, lifting, pushing or pulling more than five pounds post-operatively.  See October 2013 private treatment record. 

VA conducted examinations of the spine in November 2007, March 2010, August 2013, and October 2016.  During the November 2007 VA examination, the Veteran stated that the low back disability caused stiffness in the lower back, pain that travelled to the buttock down the leg; and continuous leg cramps.  The Veteran stated that pain was elicited by physical activity, lifting, and turning and was relieved by rest and Motrin.  The VA examiner assessed tenderness to palpation and abnormal gait, but spasm and guarding were absent.  Range of motion testing in the spine revealed a combined range of motion of 150 degrees, consisting of flexion to 50 degrees and extension, right lateral flexion, left lateral flexion, right rotation, and left rotation to 20 degrees, respectively, with pain noted at the end of each plane of motion.  The VA examiner assessed no evidence of ankylosis, and no additional functional loss in motion after repetitive use. 

During the March 2010 VA examination, the Veteran stated that the low back disability caused stiffness, weakness, a moderate pain in the low back that was treated with prescribed Darvocet as need.  Upon examination, the VA examiner assessed normal gait with no evidence of lumbar lordosis, scoliosis, or thoracolumbar ankylosis.  There was also no evidence of spasm, atrophy, guarding, weakness, tenderness, or pain with motion on examination.  Range of motion testing revealed a combined range of ,motion of 255 degrees, consisting of flexion to 90 degrees, extension to 25 degrees, left and right lateral flexion to 25 degrees respectively, and left and right rotation to 45 degrees respectively.  While the VA examiner assessed that pain, fatigue, and weakness limited joint function of the spine after repetitive use, there was no additional functional loss in motion after repetitive use.  An x-ray of the spine showed mild multilevel spondylosis, advanced degenerative disc disease at L5-S1, and slight anterolisthesis at L4-L5. 

During the August 2013 VA examination, initial range of motion was normal in all planes with no objective pain on motion; however, repetitive use testing showed a combined range of motion of 230 degrees, consisting of flexion to 90 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, and right and left rotation to 30 degrees, respectively.  The VA examiner assessed functional loss after repetitive use due to less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight bearing.  Guarding and/or spasm were present on examination but did not result in abnormal gait, and there was no evidence of ankylosis. 

At the October 2016 VA examination, the Veteran stated that the back had not been treated in about two years but reported continued constant, aching low back pain with associated cramping and spasms in the lower extremities, which was worse with prolonged standing.  The Veteran described flare ups of back pain characterized by spasms in the back and legs every day.  

Upon examination in October 2016, the VA examiner assessed a combined range of motion of the thoracolumbar spine of 185 degrees, with forward flexion to 80 degrees, extension to 15 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 20 degrees with pain on motion; however, the VA examiner assessed that pain did not contribute to functional loss.  Limited rotation, back bending, and side bending contributed to functional loss of motion. The VA examiner did not assess evidence of pain with weight bearing or localized tenderness.  The Veteran was able to perform repetitive use testing with no additional functional loss in motion.  Although the VA examiner did not find the Veteran's statements concerning functional impairment during flare ups to be conisistent or inconsistent with the examination findings, the VA examiner was unable to estimate functional ability after repetitive use over time or during a flare up without resorting to mere speculation because the examination was not conducted immediately after repetitive use over time or during a flare ups.  The VA examiner did not assess evidence of muscle spasm, guarding, or ankylosis in the thoracolumbar spine.  The Board has considered the Veteran's contentions of pain and spasms in the back and lower legs during flare ups in assessing functional loss pursuant to the orthopedic factors of Deluca, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, the record as a whole reflects some improvement in range of motion since the October 2009 and October 2013 lumbar surgeries.  Given the October 2016 initial flexion to 80 degrees with no functional loss in motion after repetitive use, it is unlikely that flexion would be limited to 30 degrees or less during a flare ups of pain even with some additional functional loss in motion.   

After reviewing the lay and medical evidence of record, the Board finds that from June 21, 2007 the low back disability has manifested as flexion limited to 50 degrees (i.e., flexion that is greater than 30 degrees but less than 60 degrees), including due to functional loss from flare ups of pain, tenderness, and muscle spasm and/or guarding that was not severe enough to result in abnormal gait.  The back disability has not more nearly approximated forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, as required for a higher (40 percent) disability rating under Diagnostic Code 5242.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.40, 4.45, 4.59; Deluca, 8 Vet. App. 202.  Based on consideration of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a higher disability rating for service-connected low back disability for any part of the relevant rating period.  38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to June 21, 2007, the date of claim. See Hart, 21 Vet. App. 505.  The evidence of record does not indicate that the Veteran first became entitled to an increased disability rating for the low back disability between June 2006 and June 2007.  As such, the appropriate effective date for the increased disability rating of 20 percent for the low back disability is June 21, 2007, the date of claim.  See 38 C.F.R. § 3.400(o) (2017); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Rating Based on IVDS Rating Formula

After a review of the lay and medical evidence the Board finds that, for the entire initial rating period from June 21, 2007, the service-connected low back disability has not manifest as incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least four weeks but less than six weeks during any 12-month period.  

The record reflects that the Veteran has been diagnosed with IVDS; however, no medical examiner of record has assessed any incapacitating episodes, that is, acute signs and symptoms of IVDS that require bed rest and treatment prescribed by a physician.  See November 2007, March 2010, August 2013, and October 2016 VA examination reports.  Therefore, the criteria for a higher (40 percent) disability rating based on the IVDS Rating Formula have not been met or more  nearly approximated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.


Rating for Left Lower extremity Sciatic Nerve Disability from June 21, 2007

The Veteran is currently in receipt of a 20 percent disability rating for the left lower extremity sciatic nerve disability.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran generally contends that the 20 percent disability rating does not adequately contemplate the severity of the service-connected disability.  Specifically, the Veteran asserted that the left lower extremity disability has caused pain, cramping, numbness, weakness primarily in the left lower extremity with occasional falls and dragging of the left foot.  See May 2010 statement in support of claim, December 2014 Board hearing transcript. 

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

After a review of all the evidence, lay and medical, the Board finds that, for the period from June 21, 2007, the evidence reflected objective neurologic manifestations of moderately severe incomplete partial paralysis to warrant a higher disability rating of 40 percent, but no higher, for the left lower extremity sciatic nerve disability.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520.  

Private treatment records reflect that the Veteran has consistently reported symptoms of left lower extremity pain, cramping, weakness, numbness, and tingling.  Private treatment notes from 2008 through 2009 reflect objective signs of paresthesia (diminished sensation) in the left foot and left calf; 3/5 (active movement against gravity) motor strength in the left hamstring, left gastroc, and left peroneal muscle groups; 1/5 (no muscle movement) motor strength in the left tibial anterior and extensor hallucis longus; and 1+ hypoactive (diminished) Achilles reflexes.  See January 2008, February 2008, July 2009 private treatment records.  As noted above, the Veteran underwent lumbar laminectomy in October 2010 in an effort to relieve left lower extremity radiculopathy symptoms; however, the treating spine surgeon predicted that the Veteran would continue to have intermittent radiculopathy symptoms in the future.  See October 2009 and November 2009 private treatment records.

A July 2013 private treatment record reflected mild to moderate weakness in the left ankle dorsiflexor with associated mild atrophy in the left tibialis anterior muscle; however, sensation in the left lower extremity was normal at the time.  A July 2013 electromyogram revealed chronic left L5-S1 radiculopathy with greatest involvement in the left tibialis anterior muscle.  Neuropathic pain was managed with prescribed medications, but the Veteran underwent an second lumbar fusion in October 2013 to prevent the condition from progressing.  See July2013, August 2013, and January 2014 private treatment records.  

The VA examiners in November 2007 and March 2010 assessed evidence of radiating pain on movement, L1-L5 sensory deficit in the left lower extremity, with sciatic nerve involvement, decreased sensation to light touch in the left calf and foot, and 1+ (diminished) left ankle jerk.  VA examined the peripheral nerves in August 2013, during which the Veteran stated that there was moderate constant pain in the left lower extremity.  The August 2013 VA examiner assessed symptoms of  moderate intermittent (usually dull) pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity, 1+ (diminished) reflexes in the left lower extremity, and decreased sensation in the left lower extremity with moderate incomplete paralysis in the left sciatic nerve.  

During the October 2016 VA peripheral nerve examination, the Veteran reported cramping and weakness in the left lower extremity with occasional dragging of the left foot when tired.  The VA examiner assessed symptoms of severe intermittent pain, mild paresthesias and/or dysesthesia, and mild numbness in the left lower extremity.  The VA examiner assessed 4/5 (active movement against some resistance) muscle strength in left ankle dorsiflexion,  1+ reflexes in the left knee, decreased sensation in the left lower leg and toes, and abnormal gait due to occasional dragging of left foot.  The VA examiner assessed moderately severe incomplete paralysis of the left sciatic nerve. 

In a February 2008 letter, Dr. Cyr wrote that examination findings of significantly decreased S1 motor weakness and 3/5 left gastroc and hamstring weakness secondary to the low back disability have caused moderate impairment with likely permanent motor weakness.  Dr. Cyr further noted that permanent weakness in the left lower extremity has affected the ability to stand or walk for prolonged periods and caused antalgic gait.  

The Board has considered and accorded Dr. Cyr's statement some probative value in determining whether the record supports a higher disability rating for the left lower extremity sciatic nerve disability.  Dr. Cyr's statements of left lower extremity weakness and abnormal gait is consistent with other medical and lay evidence of record which reflects diminished sensation, decreased motor strength, severe intermittent pain, and some left foot dragging due to the left lower extremity sciatic nerve disability, and is relied upon by the Board to grant the higher rating for left lower extremity neurological disability.  

While Dr. Cyr asserts that the nerve damage also contributes to limited capacity for prolonged standing and walking, these symptoms and functional impairment are duplicative or overlapping with the symptomatology and impairment of the service-connected low back disability, which have been rated and compensated pursuant to Deluca and 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a under the General Rating Formula for the spine and, therefore, cannot be the basis of a higher rating for neurological abnormality, as to do so would constitute pyramiding of benefit.  See Lyles v. Shulkin, No. 16-994 (November 29, 2017) (holding that 38 C.F.R. § 4.14 prohibits compensating a veteran twice for the same symptoms or functional impairment); see also Esteban, 6 Vet. App. at 261-62; 38 C.F.R. § 4.14. 

After considering the record as a whole, including the Veteran's consistent reports of pain, cramping, numbness, and tingling in the left lower extremity, as well as objective findings of decreased sensation, diminished reflexes, and decreased (i.e., 1/5 to 4/5) motor strength, and occasional foot dragging in the left lower extremity, throughout the period on appeal, the Board finds that the evidence more nearly approximates moderately severe incomplete paralysis of the left lower extremity sciatic nerve.  Resolving reasonable doubt in the Veteran's favor, for the reasons discussed above, from June 21, 2007, the date of claim, the criteria for a 40 percent disability rating, but no higher, for the left lower extremity sciatic nerve disability due to moderately severe incomplete paralysis has been met.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to June 21, 2007, the date of claim.  See Hart, 21 Vet. App. 505.  The evidence of record does not indicate that the Veteran first became entitled to an increased disability rating for the left lower extremity sciatic nerve disability between June 2006 and June 2007.  As such, the appropriate effective date for the increased disability rating of 40 percent for the left lower extremity sciatic nerve disability is June 21, 2007, the date of claim.  See 38 C.F.R. § 3.400 (o) (2017); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration would have been warranted for the service-connected back disability for any part of the initial rating period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 
27 Vet. App. at 494-95.

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and functional impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, so no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested as painful movement, muscle spasm, tenderness, stiffness, and limitation of motion due to pain, as well as neurologic abnormality of radiating pain in the left lower extremity.

Diagnostic Code 5242 incorporates consideration of factors including functional loss due to pain, fatigability, incoordination, painful motion, weakness, interference with sitting, standing, and weight bearing causing additional disability beyond that reflected on range of motion measurement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  In this case, the low back disability has manifested symptoms and functional impairment including flareups of pain, tenderness, flexion limited 50 degrees, and muscle spasms and/or guarding that did not cause abnormal gait.  As these symptoms and related functional impairment are all contemplated by the schedular rating criteria and adequate to rate the service-connected low back disability, no extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is warranted.

The noted limitation in ability to perform recreational activities such as gardening, travelling, running, and shopping has been considered as some evidence that reflects on limitations of motion or function that are part of the schedular criteria, that is, to the extent these findings reflect on occupational impairment.  To the extent that these activities involve prolonged standing, sitting, walking, bending, disturbance of locomotion, or instability of station, such functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  To the extent that these activities cause incidental pain in the lumbar area, such pain, whether it radiates or not, is considered as part of the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities.  Orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors are incorporated into the schedular rating criteria.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

As for the neurologic manifestations of the left lower extremity sciatic nerve disability, including left lower extremity pain, cramping, numbness, weakness, and foot dragging the schedular rating criteria specifically include pain, numbness, decreased sensation, painful paralysis, and incomplete paralysis as part of the General Formula for Diseases and Injuries of the Peripheral Nerves.  The schedular rating criteria, including Diagnostic Code 8520, provide for disability ratings based on the overall severity of complete or incomplete paralysis, neuritis, or neuralgia in the sciatic nerve, respectively, and specifically contemplate such symptomatology and functional impairment such as loss of reflexes, muscle atrophy, sensory disturbances (including numbness and tingling), foot dangling and drops, lack of active movement of the muscles below the knee, weakened knee flexion, and constant and intermittent pain.  To the extent that the left lower extremity sciatic nerve disability causes cramping, this is a symptoms of pain which is contemplated by the schedular rating.  38 C.F.R. § 4.123, 4.124, 4.124a; Diagnostic Code 8520.  In this case, comparing the Veteran's disability level and symptomatology of the nerve disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule; therefore, the assigned rating schedule is adequate.  38 C.F.R. § 4.124(a). 

Comparing the Veteran's disability level and symptomatology of the low back and left lower extremity sciatic nerve disabilities to the rating schedule, the disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the service-connected disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A disability rating in excess of 20 percent, for degenerative joint disease of the lumbar spine from June 21, 2007, is denied.

A disability rating of 40 percent, but no higher, for the left lower extremity sciatic nerve disability from June 21, 2017, is granted.  





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


